Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 3.1 SIXTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF GMAC LLC Dated as of May 22, 2009 THE MEMBERSHIP INTERESTS REPRESENTED BY THIS SIXTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN. THE MEMBERSHIP INTERESTS REPRESENTED BY THIS SIXTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER SET FORTH IN THIS SIXTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT. TABLE OF CONTENTS Page ARTICLE I DEFINITIONS; INTERPRETATIVE MATTERS 3 Section 1.1 Definitions 3 Section 1.2 Cross-References 23 Section 1.3 Interpretative Matters 26 Section 1.4 Expert Determination of Fair Market Value 27 ARTICLE II ORGANIZATIONAL MATTERS; GENERAL PROVISIONS 28 Section 2.1 Formation 28 Section 2.2 Name; Office; Registered Agent 28 Section 2.3 Purposes; Powers 29 Section 2.4 Duration 29 Section 2.5 No State Law Partnership 29 Section 2.6 Filings; Qualification in Other Jurisdictions 30 Section 2.7 United States Income Tax Classification 30 Section 2.8 Company Conversion 30 ARTICLE III CAPITALIZATION; MEMBERSHIP INTERESTS 33 Section 3.1 Membership Interests; Capitalization; Capital Accounts 33 Section 3.2 Authorization and Issuance of Additional Membership Interests 34 Section 3.3 Application of Article 8 of the Uniform Commercial Code 35 Section 3.4 Certification of Membership Interests 35 Section 3.5 Capital Accounts 36 Section 3.6 Time of Adjustment for Capital Contributions 37 Section 3.7 No Right of Partition 37 Section 3.8 Additional Capital Contributions and Financing 37 ARTICLE IV SCHEDULE OF MEMBERS; BOOKS AND RECORDS; AFFIRMATIVE COVENANTS 38 Section 4.1 Schedule of Members 38 Section 4.2 Books and Records; Other Documents 38 Section 4.3 Reports and Audits 39 Section 4.4 Tax Matters Member; Filing of Returns 39 i TABLE OF CONTENTS (Contd) Section 4.5 Financial Statements and Other Information 41 Section 4.6 Independent Auditor 43 Section 4.7 Company Policies 43 ARTICLE V DISTRIBUTIONS 44 Section 5.1 Distributions 44 Section 5.2 Restricted Payments; Restrictions on Certain Redemptions 49 Section 5.3 Successors 50 Section 5.4 Distributions of Assets other than Cash 50 Section 5.5 No Set-Off 50 ARTICLE VI ALLOCATIONS 50 Section 6.1 Normal Allocations 50 Section 6.2 Section 754 Election 52 Section 6.3 Allocations for Tax and Book Purposes 52 Section 6.4 Certain Accounting Matters 53 Section 6.5 Tax Allocations; Code Section 704(c) 53 Section 6.6 Qualified Income Offset 53 Section 6.7 Gross Income Allocation 54 Section 6.8 Company Minimum Gain Chargeback 54 Section 6.9 Member Nonrecourse Debt Minimum Gain Chargeback 54 Section 6.10 Limitations on Tax Book Loss Allocations 54 Section 6.11 Member Nonrecourse Deductions 54 Section 6.12 Nonrecourse Deductions 54 Section 6.13 Excess Nonrecourse Liabilities 55 Section 6.14 Ordering Rules 55 Section 6.15 Curative Allocations 55 Section 6.16 Members Tax Reporting 55 Section 6.17 Indemnification and Reimbursement for Payments on Behalf of a Member 55 ARTICLE VII RIGHTS AND DUTIES OF MEMBERS 56 Section 7.1 Members 56 Section 7.2 No Management or Dissent Rights 56 Section 7.3 No Member Fiduciary Duties 56 ii TABLE OF CONTENTS (Contd) Section 7.4 Meetings of the Common Holders 57 Section 7.5 Notice of Meetings 58 Section 7.6 Quorum 58 Section 7.7 Voting 58 Section 7.8 Action Without a Meeting; Telephonic Meetings 59 Section 7.9 Record Date 60 Section 7.10 Certain Matters Requiring Approval of the Majority Holders (including at Least Two Common Holders) 60 Section 7.11 Certain Matters Requiring Special Approval of the Majority GM Preferred Holders 63 Section 7.12 Certain Matters Requiring Special Approval of the Class E Preferred Holder 64 Section 7.13 Removal or Resignation of Members 64 Section 7.14 Liability of Members 65 ARTICLE VIII BOARD OF MANAGERS; OFFICERS 65 Section 8.1 Establishment of Board of Managers 65 Section 8.2 General Powers of the Board of Managers 65 Section 8.3 Composition of the Board of Managers; Removal of Managers for Cause 66 Section 8.4 Meetings 66 Section 8.5 Notice of Meetings 67 Section 8.6 Quorum 67 Section 8.7 Voting 67 Section 8.8 Action Without a Meeting; Telephonic Meetings 68 Section 8.9 Reserved 68 Section 8.10 Reserved 68 Section 8.11 Reserved 68 Section 8.12 Compensation of Managers; Expense Reimbursement 68 Section 8.13 Committees of the Board of Managers 68 Section 8.14 Delegation of Authority 69 Section 8.15 Officers 70 Section 8.16 Standard of Care; Fiduciary Duties; Liability of Managers and
